DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Control Panel 16 is not labeled in Figs.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "16" and "102" have both been used to designate the control panel.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0037 recites, “the position information allows controller 106 to computer”. It appears to be a typographical error of computer, which should read compute.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "substantially" and “relative” in claims 1, 6, 11, 22 is a relative term, which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 1, the claim recites “the magnitude of the output varying substantially linearly with respect to a varying axial position of the Hall effect sensor along the range of axial travel;”, however it is unclear if the magnitude of output varies linearly with respect to a varying axial positon of the hall effect sensor along the range of axial travel or not. Therefore, the claim has been rendered indefinite.
Regarding claim 6, the claim recites “the cabinet substantially sealed when the door is closed;” and “the magnitude of the output varying substantially linearly with respect to a varying axial position of the Hall effect sensor along the range of axial travel.”, however it is unclear if the cabinet is sealed or not when the door is closed and unclear if the magnitude of output varies linearly with respect to a varying axial positon of the hall effect sensor along the range of axial travel or not. Therefore, the claim has been rendered indefinite.
Regarding claim 11, the claim recites “the magnitude of the analog signal varying substantially linearly with respect to a varying axial position of the Hall effect sensor along a range of axial travel within the inner bore of the radially magnetized magnet,” and “determining a level of a fluid within the reservoir from the axial position of the float as a function of the substantially linear analog signal.”, however it is unclear if the magnitude of the analog signal varies linearly with respect to a varying axial position of the hall effect sensor along a range of axial travel within the inner bore of the radially magnetized magnet or not and if  the analog signal is linear or not. Therefore, the claim has been rendered indefinite.
Regarding claim 22, the claim recites “averaging the analog signal over a 20-second time window and processing the averaged analog signal to determine the axial position of the radially magnetized magnet and the float relative to the Hall effect sensor;”, however it is unclear if the axial position of the magnet and float is compared to the hall effect sensor directly or in combination with another component. Therefore, the claim has been rendered indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, and 14-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10955281 to Accutemp Products Inc. (hereinafter “Accutemp”).
Although the claims at issue are not identical, they are not patentably distinct from each other because in claims 11, and 14-22 of the instant application, applicants claims, a method of assessing the operational state of a fluid-interactive appliance, the method comprising: receiving an analog signal from a Hall effect sensor disposed within an inner bore of a radially magnetized magnet, the magnitude of the analog signal varying substantially linearly with respect to a varying axial position of the Hall effect sensor along a range of axial travel within the inner bore of the radially magnetized magnet, the radially magnetized magnet fixed to a float that is buoyant on a fluid in a reservoir; processing the analog signal to determine the axial position of the radially magnetized magnet and the float relative to the Hall effect sensor; and determining a level of a fluid within the reservoir from the axial position of the float as a function of the substantially linear analog signal. Accutemp teaches A method of assessing the operational state of a fluid-interactive appliance, the method comprising: receiving an analog signal from a Hall effect sensor disposed within an inner bore of a radially magnetized magnet, the magnitude of the analog signal varying substantially linearly with respect to a varying axial position of the Hall effect sensor along a range of axial travel within the inner bore of the radially magnetized magnet, the radially magnetized magnet fixed to a float that is buoyant on a fluid in a reservoir; processing the analog signal to determine the axial position of the radially magnetized magnet and the float relative to the Hall effect sensor; determining a level of a fluid within the reservoir from the axial position of the float as function of the substantially linear analog signal; and determining whether the fluid in the reservoir is boiling by monitoring for amplitude variation of the analog signal, wherein boiling is indicated by a larger variation in signal amplitude as compared to a non-boiling baseline amplitude variation.
Although the scope of claims 11, and 14-22 of the instant application and claims 1-9, of the Accutemp application are very similar, the difference between the present claimed invention and the Accutemp application is that the instant application recites the same limitations with a higher level of generality. Limitations not found in claim 11 of the instant application can be found in claim 14 of the instant application. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the teachings of Accutemp as a general teaching to arrive at the instant application because the same elements are used to arrive at the same invention. 
Claim 14, of the instant application correspond to limitations found in claim 1 of Accutemp.
Claim 15 of the instant application correspond to limitations found in claim 2 of Accutemp.
Claim 16 of the instant application correspond to limitations found in claim 3 of Accutemp.
Claim 17 of the instant application correspond to limitations found in claim 5 of Accutemp.
Claim 18 of the instant application correspond to limitations found in claim 4 of Accutemp.
Claim 19 of the instant application correspond to limitations found in claim 6 of Accutemp.
Claim 20 of the instant application correspond to limitations found in claim 7 of Accutemp.
Claim 21 of the instant application correspond to limitations found in claim 8 of Accutemp.
Claim 22 of the instant application correspond to limitations found in claim 9 of Accutemp.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s)  1-3 and 11 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bartos et al US20170074715 (hereinafter “Bartos”).
Regarding claim 1, Bartos discloses a level sensing assembly (Fig 6) comprising: a float body (float-11) that is buoyant on a quantity of fluid; a radially magnetized magnet (magnets-12) having an interior bore (Fig 7) with a first magnet pole (south pole) and an exterior surface radially opposite the interior bore, the exterior surface having a second magnet pole (north pole) opposite the first magnet pole; a Hall effect sensor (sensors-13, paragraph 0048) sized to be translated axially with respect to the radially magnetized magnet along a range of axial travel within the interior bore of the radially magnetized magnet to produce an output, the magnitude of the output varying substantially linearly with respect to a varying axial position of the Hall effect sensor along the range of axial travel; and a controller (evaluation unit-16) programmed to receive the output from the Hall effect sensor and determine a level of a fluid corresponding to the axial position of the Hall effect sensor along the range of axial travel.
Regarding claim 2, Bartos discloses a probe (line-14) configured to be disposed within a fluid reservoir (container, paragraph 0047), the interior bore of the radially magnetized magnet sized to be slidingly received over an exterior surface of the probe (Fig 6).
Regarding claim 3, Bartos discloses the Hall effect sensor (sensor-13, paragraph 0048) is disposed within a hollow interior cavity of the probe (line). (Paragraph 0056-57)
Regarding claim 11, Bartos discloses a method of assessing the operational state of a fluid-interactive appliance (Device of fig 6 implements the method), the method comprising: receiving an analog signal from a Hall effect sensor (sensors-13, paragraph 0048) disposed within an inner bore of a radially magnetized magnet (magnet-12), the magnitude of the analog signal varying substantially linearly with respect to a varying axial position of the Hall effect sensor along a range of axial travel within the inner bore of the radially magnetized magnet, the radially magnetized magnet fixed to a float (float-11) that is buoyant on a fluid in a reservoir (container, paragraph 0047); processing (evaluation unit-16) the analog signal to determine the axial position of the radially magnetized magnet and the float relative to the Hall effect sensor; and determining a level of a fluid within the reservoir from the axial position of the float as a function of the substantially linear analog signal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bartos et al US20170074715 (hereinafter “Bartos”) 
Regarding claim 4, Bartos discloses the float body (float-11) defines a sealed interior volume.
Bartos discloses the float body (float-11) defines a sealed interior volume.
Insofar as Bartos may be construed as failing to directly and specifically  teach “the assembly further comprising a pair of retainers disposed within the sealed interior volume and disposed at opposing axial ends of the magnet, the retainers supporting the magnet an axially centered position within the sealed interior volume of the float body”, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include a pair of retainers disposed within the sealed interior volume and disposed at opposing axial ends of the magnet, the retainers supporting the magnet an axially centered position within the sealed interior volume of the float body, because applicant has not disclosed that a pair of retainers disposed within the sealed interior volume and disposed at opposing axial ends of the magnet, the retainers supporting the magnet an axially centered position within the sealed interior volume of the float body provides an advantage or solves a stated problem (See instant specification at paragraph 0036, 0038). One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the float of Bartos because both aim to provide increased stability for the float and components inside the float.
Regarding claim 5, Insofar as Bartos may be construed as failing to directly and specifically  teach “the float body comprises an upper float portion, a lower float portion and a center tube all sealingly joined to one another to form the sealed interior volume”, at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include the float body comprises an upper float portion, a lower float portion and a center tube all sealingly joined to one another to form the sealed interior volume., because applicant has not disclosed that the float body comprises an upper float portion, a lower float portion and a center tube all sealingly joined to one another to form the sealed interior volume, provides an advantage or solves a stated problem (See instant specification at paragraph 0036, 0038). One of ordinary skill in the art, furthermore, would have expected applicant’s invention to perform equally well with the float of Bartos because both aim to provide increased stability for the float and components inside the float.

Claims 6-10, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bartos et al US 20170074715 (hereinafter “Bartos”) in view of Jeon et al US 7856875 (hereinafter “Jeon”).
Regarding claim 6, Bartos discloses a level sensing assembly (Fig 6) comprising: a float body (float-11) buoyant on a quantity of water, the float body positioned within the reservoir (container, Paragraph 0047); a radially magnetized magnet (magnets-12) having an interior bore with a first magnet pole (south pole) and an exterior surface radially opposite the interior bore, the exterior surface having a second magnet pole (north pole) opposite the first magnet pole; and a Hall effect sensor (sensors-13, paragraph 0048) sized to be translated axially with respect to the radially magnetized magnet along a range of axial travel within the interior bore of the radially magnetized magnet to produce an output, the magnitude of the output varying substantially linearly with respect to a varying axial position of the Hall effect sensor along the range of axial travel.
However, Bartos fails to disclose a steam cooker comprising: a cabinet having a cooking chamber accessible through a door, the cabinet substantially sealed when the door is closed; a reservoir in fluid communication with the cooking chamber. Jeon discloses a steam cooker (apparatus-10) comprising: a cabinet (body-12 having a cooking chamber (compartment-11) accessible through a door (door-13), the cabinet substantially sealed when the door is closed; a reservoir (container-40) in fluid communication with the cooking chamber. (Fig 1 and 5, Col 4 line 49 – Col 5 line 67)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Jeon into Bartos for the purpose of increasing level sensing accuracy by using a hall effect sensor device. The modification would allow for more accurately determining if the proper amount of fluid is in the reservoir.
Regarding claim 7, Bartos in view of Jeon disclose the steam cooker of claim 6. 
Bartos further discloses a controller (evaluation-16) programmed to receive the output from the Hall effect sensor (sensors-13, paragraph 0048) and determine a level of a fluid corresponding to the axial position of the Hall effect sensor along the range of axial travel.
Regarding claim 8, Bartos discloses the steam cooker of Claim 7.
However, Bartos fails to disclose a heater operably connected to the controller, the controller programmed to allow activation of the heater when the determined level of fluid is above a minimum threshold, and to prevent activation of the heater when the determined level of fluid is below the minimum threshold. Jeon discloses a heater (heater-50) operably connected to the controller (controller-85), the controller programmed to allow activation of the heater when the determined level of fluid is above a minimum threshold, and to prevent activation of the heater when the determined level of fluid is below the minimum threshold. (Col 8 line 13- Col 9 line 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Jeon into Bartos for the purpose of decreasing power consumption used by the device. The modification would allow for only using power to heat the fluid only when a predetermined amount of fluid is detected which saves energy and creates a longer lasting device.
Regarding claim 9, Bartos discloses the steam cooker of Claim 8.
However, Bartos fails to disclose the controller is programmed to allow activation of the heater when the determined level of fluid is below a maximum threshold, and to prevent activation of the heater when the determined level of fluid is above the maximum threshold. Jeon discloses the controller (controller-85) is programmed to allow activation of the heater (heater-50) when the determined level of fluid is below a maximum threshold, and to prevent activation of the heater when the determined level of fluid is above the maximum threshold. (Col 8 line 13- Col 9 line 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Jeon into Bartos for the purpose of decreasing power consumption used by the device. The modification would allow for only using power to heat the fluid only when a predetermined amount of fluid is detected which saves energy and creates a longer lasting device.
Regarding claim 10, Bartos discloses the steam cooker of claim 7.
However, Bartos fails to disclose a water inlet; and a valve electrically coupled to the controller and operable to control a flow of water to the reservoir from the water inlet, the controller programmed to open the valve when the determined level of fluid is at or below a minimum threshold, and to close the valve when the determined level of fluid reaches a desired threshold. Jeon discloses a water inlet (pipe-44a); and a valve (pump-23) electrically coupled to the controller (controller-85) and operable to control a flow of water to the reservoir from the water inlet, the controller programmed to open the valve when the determined level of fluid is at or below a minimum threshold, and to close the valve when the determined level of fluid reaches a desired threshold. (Col 8 line 4- Col 9 line 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Jeon into Bartos for the purpose of decreasing power consumption used by the device. The modification would allow for only using power to heat the fluid only when a predetermined amount of fluid is detected which saves energy and creates a longer lasting device.
Regarding claim 12, Bartos discloses the method of claim 11.
However, Bartos fails to disclose determining that the fluid contained in the reservoir is above a maximum threshold fill level; and taking a corrective action including at least one of disabling a heater operable to boil water in the reservoir, closing a water valve operable to discharge water to the reservoir, displaying a signal indicative of the fluid level above the maximum threshold, and activating an alarm. Jeon discloses determining (controller-85) that the fluid contained in the reservoir (container-40) is above a maximum threshold fill level; and taking a corrective action including at least one of disabling a heater (heater-50) operable to boil water in the reservoir, closing a water valve (pump-23) operable to discharge water to the reservoir, displaying a signal indicative of the fluid level above the maximum threshold. (Col 8 line 3- Col 9 line 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Jeon into Bartos for the purpose of decreasing power consumption used by the device. The modification would allow for only using power to heat the fluid only when a predetermined amount of fluid is detected which saves energy and creates a longer lasting device.
Regarding claim 13, Bartos discloses the method of claim 11.
However, Bartos fails to disclose determining that the fluid contained in the reservoir is below a minimum threshold fill level; and taking a corrective action including at least one of disabling a heater operable to boil water in the reservoir, opening a water valve operable to discharge water to the reservoir, displaying a signal indicative of the fluid level below the minimum threshold, and activating an alarm. Jeon discloses determining that the fluid contained in the reservoir is below a minimum threshold fill level; and taking a corrective action including at least one of disabling a heater (heater-50) operable to boil water in the reservoir, opening a water valve (pump-23) operable to discharge water to the reservoir, displaying a signal indicative of the fluid level below the minimum threshold. (Col 8 line 13- Col 9 line 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Jeon into Bartos for the purpose of decreasing power consumption used by the device. The modification would allow for only using power to heat the fluid only when a predetermined amount of fluid is detected which saves energy and creates a longer lasting device.
Regarding claim 17, Bartos discloses the method of claim 11.
However, Bartos fails to disclose verifying whether a fill operation is operable during a non-boiling operational state by: opening a water valve operable to discharge water to the reservoir; comparing a nominal value of the analog signal before the opening of the water valve and after the opening of the water valve, wherein the operation of the fill operation is verified by an increase in the nominal value of the analog signal indicative of a rising fluid level in the reservoir. Jeon discloses verifying whether a fill operation (Fig 6 shows a fill need due to evaporation) is operable during a non-boiling operational state by: opening a water valve (pump-23) operable to discharge water to the reservoir (container-40); comparing a nominal value of the analog signal before the opening of the water valve and after the opening of the water valve, wherein the operation of the fill operation is verified by an increase in the nominal value of the analog signal indicative of a rising fluid level in the reservoir (controller-85 monitors signals from the sensing unit-70). (Col 8 line - Col 9 line 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Jeon into Bartos for the purpose of decreasing power consumption used by the device. The modification would allow for only using power to heat the fluid only when a predetermined amount of fluid is detected which saves energy and creates a longer lasting device.
Allowable Subject Matter
Claims 14-16 and 18-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the timely filing of a terminal disclaimer, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855